Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 is considered by the examiner.
Drawings
The drawings submitted on 5/14/2020 has been considered..
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Mathias et al. (DE 102010024316).
Regarding claim 1, the Mathias et al. reference discloses a fuel cell arrangement, comprising a membrane electrode assembly comprising a cathode, an anode and a membrane arranged between the cathode and the anodes an active area essentially predetermined by the membrane electrode assembly and in which a electrochemical reaction of a fuel cell takes place (Fig. 1, 12-16), and a sealing structure (Fig. 1-6, 28) which is laterally assigned to the membrane electrode assembly and is designed in such a way that reaction media flow only to where the reaction media are required for the electrochemical reaction, wherein an edge region is present which is predetermined by the dimensions of an adjacent bipolar plate and delimits the active area circumferentially (Fig 7), and wherein the sealing structure 
Regarding claim 2, the Mathias et al. reference discloses the sealing structure  is formed in a dimensionally stable manner with regard to a pressure and/or tensile load acting axially thereon (Fig. 7).  

Regarding claim 4, the Mathias et al. reference discloses wherein the sealing structure has a sealing edge laterally sealing the membrane electrode assembly (Fig. 7). 
Regarding claim 5, the Mathias et al. reference discloses a fuel cell arrangement with a first bipolar plate, which is arranged adjacently to the membrane electrode assembly and which comprises on the edge region a media channel which is covered in an axially gas-tight manner by the sealing tongu
Regarding claim 6, the Mathias reference discloses the first bipolar plate comprises in the edge region a first media inlet channel  and a first media outlet channel4International Application No.: PCT/EP2018/076591International Filing Date: October 1, 2018Preliminary Amendment AccompanyingSubstitute Specification the first bipolar plate comprises in the active area a first flow field fluidically connected to the first media inlet channel and the first media outlet channel (Fig. 2), and the sealing structure comprises a first inlet sealing tongue extending into or over the edge region for axially covering in a gas-tight manner the first media inlet channel and a first outlet sealing tongue  extending into or over the edge region for axially covering in a gas-tight manner the first media outlet channel (34 as can be seen in Fig. 6).  
Regarding claim 7, the Mathias reference discloses a second bipolar plate is provided, which comprises a second media inlet channel and a second media outlet channel, the second bipolar plate comprises a second flow field fluidically connected to the second media inlet channel and the second media outlet channel, and the sealing 
Regarding claim 8, the Mathias reference disclose wherein a composite layer having recesses is provided between the first bipolar plate and the second bipolar plate and is designed to laterally seal in a gas-tight manner the active area.  
Claim(s) 1, 5-9 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Washington et al. (US Patent 5,514,487).
Regarding claim 1, the Washington et al. reference discloses a fuel cell arrangement, comprising a membrane electrode assembly comprising a cathode, an anode and a membrane arranged between the cathode and the anodes an active area essentially predetermined by the membrane electrode assembly and in which a electrochemical reaction of a fuel cell takes place, and a sealing structure (161) which is laterally assigned to the membrane electrode assembly and is designed in such a way that reaction media flow only to where the reaction media are required for the electrochemical reaction, wherein an edge region is present which is predetermined by the dimensions of an adjacent bipolar plate and delimits the active area circumferentially (Fig 3), and wherein the sealing structure 
Regarding claim 5, the Washington et al. reference discloses a fuel cell arrangement with a first bipolar plate, which is arranged adjacently to the membrane electrode assembly and which comprises on the edge region a media channel which is covered in an axially gas-tight manner by the sealing tongue (142, 144, 146), extends to the edge of the bipolar plate, and is designed to transport a medium laterally into or out of the active area.  
Regarding claim 6, the Washington et al. reference discloses the first bipolar plate comprises in the edge region a first media inlet channel  and a first media outlet channel4International Application No.: PCT/EP2018/076591International Filing Date: October 1, 2018Preliminary Amendment AccompanyingSubstitute Specification the first bipolar plate comprises in the active area a first flow field fluidically connected to the first media inlet channel and the first media outlet channel (Fig 4), and the sealing structure comprises a first inlet sealing tongue extending into or over the edge region for axially covering in a gas-tight manner the first media inlet channel and a first outlet sealing tongue  extending into or over the edge region for axially covering in a gas-tight manner the first media outlet channel (Fig. 3).  
Regarding claim 7, the Washington et al. reference discloses a second bipolar plate is provided, which comprises a second media inlet channel and a second media outlet channel, the second bipolar plate comprises a second flow field fluidically connected to the second media inlet channel and the second media outlet channel, and the sealing structure
Regarding claim 8, the Washington reference disclose wherein a composite layer having recesses (can be seen in Fig. 3) is provided between the first bipolar plate and the second bipolar plate and is designed to laterally seal in a gas-tight manner the active area (120). 
Regarding claim 9, the Washington reference discloses the composite layer is formed of several parts, and the first inlet sealing tongue and the first outlet sealing tongue project over the recesses of the composite layer to form overhangs (as can be seen in Fig. 4).  

Claim(s) 1, 5-10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Tanaka et al. (US Patent 7,704,625).
Regarding claim 1, the Tanaka et al. reference discloses a fuel cell arrangement, comprising a membrane electrode assembly comprising a cathode, an anode and a membrane arranged between the cathode and the anodes an active area essentially predetermined by the membrane electrode assembly and in which a electrochemical reaction of a fuel cell takes place, and a sealing structure (Fig. 3) which is laterally assigned to the membrane electrode assembly and is designed in such a way that reaction media flow only to where the reaction media are required for the electrochemical reaction, wherein an edge region is present which is predetermined by the dimensions of an adjacent bipolar plate and delimits the active area circumferentially, and wherein the sealing structure 
Regarding claim 5, the Tanaka et al. reference discloses a fuel cell arrangement with a first bipolar plate, which is arranged adjacently to the membrane electrode assembly and which comprises on the edge region a media channel which is covered in an axially gas-tight manner by the sealing tongue (Fig. 4-5), extends to the edge of the bipolar plate, and is designed to transport a medium laterally into or out of the active area.  
Regarding claim 6, the Tanaka et al. reference discloses the first bipolar plate comprises in the edge region a first media inlet channel  and a first media outlet channel4International Application No.: PCT/EP2018/076591International Filing Date: October 1, 2018Preliminary Amendment AccompanyingSubstitute Specification the first bipolar plate comprises in the active area a first flow field fluidically connected to the first media inlet channel and the first media outlet channel (Fig 3-5), and the sealing structure comprises a first inlet sealing tongue extending into or over the edge region for axially covering in a gas-tight manner the first media inlet channel and a first outlet sealing tongue  extending into or over the edge region for axially covering in a gas-tight manner the first media outlet channel (Fig. 3-5).  
Regarding claim 7, the Washington et al. reference discloses a second bipolar plate is provided, which comprises a second media inlet channel and a second media outlet channel, the second bipolar plate comprises a second flow field fluidically 
Regarding claim 8, the Washington reference disclose wherein a composite layer having recesses (can be seen in Fig. 3) is provided between the first bipolar plate and the second bipolar plate and is designed to laterally seal in a gas-tight manner the active area.
Regarding claim 9, the Washington reference discloses the composite layer is formed of several parts, and the first inlet sealing tongue and the first outlet sealing tongue project over the recesses of the composite layer to form overhangs (as can be seen in Fig. 3).  
Regarding claim 10, the Washington reference discloses wherein a connecting layer (Fig. 3, for example 60) overlaps with the composite layer is applied to the first inlet sealing tongue and to the first outlet sealing tongue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725